Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is entered into as of November
27, 2018 by and between MedAmerica Properties Inc., a Delaware corporation (the
“Company”), and [Officer/Director] (the “Indemnitee”) and replaces any and all
Indemnification Agreements previously entered into between the parties.

 

WHEREAS, competent and experienced persons are becoming increasingly reluctant
to serve publicly-held corporations as directors, officers, or in other
capacities unless they are provided with adequate protection through liability
insurance or adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to the corporation;

 

WHEREAS, the board of directors of the Company (the “Board”) has determined that
the inability to attract and retain such persons is detrimental to the best
interests of the Company’s shareholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future;

 

WHEREAS, Section 145 of the Delaware General Corporation Law (the “DGCL”)
empowers the Company to indemnify its officers, directors, employees and agents
by agreement and to indemnify persons who serve, at the request of the Company,
as directors, officers, employees or agents of other corporations or
enterprises;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified;

 

WHEREAS, the Indemnitee is willing to serve as an officer and director of the
Company on the condition that he be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Indemnitee do hereby covenant and agree as
follows:

 

1.     Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

 

(a)     “Beneficial Owner” has the meaning given to the term “beneficial owner”
in Rule 13d-3 under the Exchange Act, as defined below.

 

(b)     “Change of Control” means the occurrence after the date of this
Agreement of any of the following events:

 

(i)     any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 50% or more of the Company’s then
outstanding voting securities unless the change in relative Beneficial Ownership
of the Company's securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors;

 

 

--------------------------------------------------------------------------------

 

 

(ii)     the consummation of a reorganization, merger or consolidation, unless
immediately following such reorganization, merger or consolidation, all of the
Beneficial Owners of the voting securities of the Company immediately prior to
such transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding voting securities of the entity
resulting from such transaction;

 

(iii)     during any period of two consecutive years, not including any period
prior to the execution of this Agreement, individuals who at the beginning of
such period constituted the Board (including for this purpose any new directors
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute at least a majority of the Board; or

 

(iv)     the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(c)     “Claim” means:

 

(i)     any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; or

 

(ii)     any inquiry, hearing or investigation that the Indemnitee determines
might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism.

 

(d)     “Delaware Court” shall have the meaning ascribed to it in Section 9(e)
below.

 

(e)     “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
the Indemnitee.

 

2

--------------------------------------------------------------------------------

 

 

(f)     “Expenses” means any and all expenses, including attorneys’ and experts’
fees, court costs, transcript costs, travel expenses, duplicating, printing and
binding costs, telephone charges, and all other costs and expenses incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness or participate in,
any Claim. Expenses also shall include (i) Expenses incurred in connection with
any appeal resulting from any Claim, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedes bond, or
other appeal bond or its equivalent, and (ii) for purposes of Section 5 only,
Expenses incurred by the Indemnitee in connection with the interpretation,
enforcement or defense of the Indemnitee's rights under this Agreement, by
litigation or otherwise. Expenses, however, shall not include amounts paid in
settlement by the Indemnitee or the amount of judgments or fines against the
Indemnitee. The parties agree that for the purposes of any advancement of
Expenses for which the Indemnitee has made written demand to the Company in
accordance with this Agreement, all Expenses included in such demand that are
certified by affidavit or declaration of the Indemnitee's counsel as being
reasonable shall be presumed conclusively to be reasonable.

 

(g)     “Exchange Act” means the Securities Exchange Act of 1934.

 

(h)     “Expense Advance” means any payment of Expenses advanced to the
Indemnitee by the Company pursuant to Section 4 or Section 5 hereof.

 

(i)     “Indemnifiable Event” means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that the
Indemnitee is or was a director, officer, employee or agent of the Company or
any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
any other corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise (collectively with the Company,
“Enterprise”) or by reason of an action or inaction by the Indemnitee in any
such capacity (whether or not serving in such capacity at the time any the Loss
is incurred for which indemnification can be provided under this Agreement).

 

(j)     “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently performs, nor
in the past five years has performed, services for either: (i) the Company or
the Indemnitee (other than in connection with matters concerning the Indemnitee
under this Agreement or of other indemnitees under similar agreements) or (ii)
any other party to the Claim giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee's
rights under this Agreement.

 

(k)     “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim.

 

3

--------------------------------------------------------------------------------

 

 

(l)     “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.

 

(m)     “Standard of Conduct Determination” shall have the meaning ascribed to
it in Section 9(b) below.

 

2.     Agreement to Serve. The Indemnitee agrees to serve as an officer or
director of the Company for so long as the Indemnitee is duly elected or
appointed or until the Indemnitee tenders his resignation. This Agreement shall
not be deemed an employment agreement between the Company (or any of its
subsidiaries or Enterprise) and the Indemnitee. This Agreement shall continue in
force after the Indemnitee has ceased to serve as an officer or director of the
Company or, at the request of the Company, of any of its subsidiaries or
Enterprise, as provided in Section 12 hereof.

 

3.     Indemnification. Subject to Section 9 and Section 10 of this Agreement,
the Company shall indemnify the Indemnitee, to the fullest extent permitted by
the laws of the State of Delaware in effect on the date hereof, or as such laws
may from time to time hereafter be amended to increase the scope of such
permitted indemnification, against any and all Losses if the Indemnitee was or
is or becomes a party to or participant in, or is threatened to be made a party
to or participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including, without limitation, Claims brought by or in the
right of the Company, Claims brought by third parties, and Claims in which the
Indemnitee is solely a witness.

 

4.     Advancement of Expenses. The Indemnitee shall have the right to
advancement by the Company, prior to the final disposition of any Claim by final
adjudication to which there are no further rights of appeal, of any and all
Expenses actually and reasonably paid or incurred by the Indemnitee in
connection with any Claim arising out of an Indemnifiable Event. The
Indemnitee’s right to such advancement is not subject to the satisfaction of any
standard of conduct. Without limiting the generality or effect of the foregoing,
within 20 days after any request by the Indemnitee, the Company shall, in
accordance with such request, (a) pay such Expenses on behalf of the Indemnitee,
(b) advance to the Indemnitee funds in an amount sufficient to pay such
Expenses, or (c) reimburse the Indemnitee for such Expenses. If requested by a
law firm or other professional representing the Indemnitee, the Company shall
pay such firm(s) a reasonable retainer. In connection with any request for
Expense Advances, the Indemnitee shall not be required to provide any
documentation or information to the extent that the provision thereof would
undermine or otherwise jeopardize the attorney-client privilege. In connection
with any request for Expense Advances, the Indemnitee shall execute and deliver
to the Company an undertaking (which shall be accepted without reference to the
Indemnitee’s ability to repay the Expense Advances) to repay any amounts paid,
advanced, or reimbursed by the Company for such Expenses to the extent that it
is ultimately determined, following the final disposition of such Claim, that
the Indemnitee is not entitled to indemnification hereunder. The Indemnitee's
obligation to reimburse the Company for Expense Advances shall be unsecured and
no interest shall be charged thereon.

 

4

--------------------------------------------------------------------------------

 

 

5.     Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by the Indemnitee, shall advance to the Indemnitee subject to and
in accordance with Section 4, any Expenses actually and reasonably paid or
incurred by the Indemnitee in connection with any action or proceeding by the
Indemnitee for (a) indemnification or reimbursement or advance payment of
Expenses by the Company under any provision of this Agreement, or under any
other agreement or provision of the Certificate of Incorporation or Bylaws now
or hereafter in effect relating to Claims relating to Indemnifiable Events,
and/or (b) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification or insurance
recovery, as the case may be. However, in the event that the Indemnitee is
ultimately determined not to be entitled to such indemnification or insurance
recovery, as the case may be, then all amounts advanced under this Section 5
shall be repaid. The Indemnitee shall be required to reimburse the Company in
the event that a final judicial determination is made that such action brought
by the Indemnitee was frivolous or not made in good faith.

 

6.     Partial Indemnity. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion thereof to which the Indemnitee is entitled.

 

7.     Notification and Defense of Claims.

 

(a)     Notification of Claims. The Indemnitee shall notify the Company in
writing as soon as practicable of any Claim which could relate to an
Indemnifiable Event or for which the Indemnitee could seek Expense Advances,
including a brief description (based upon information then available to the
Indemnitee) of the nature of, and the facts underlying, such Claim. The failure
by the Indemnitee to timely notify the Company hereunder shall not relieve the
Company from any liability hereunder except to the extent that the Company has
been damaged by such delay. The Company shall not be liable to indemnify the
Indemnitee under this Agreement with respect to any judicial award in a Claim
related to an Indemnifiable Event if the Company was not given a reasonable and
timely opportunity to participate at its expense in the defense of such action.
If at the time of the receipt of such notice, the Company has directors’ and
officers’ liability insurance in effect under which coverage for Claims related
to Indemnifiable Events is potentially available, the Company shall give prompt
written notice to the applicable insurers in accordance with the procedures set
forth in the applicable policies.

 

5

--------------------------------------------------------------------------------

 

 

(b)     Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to the
Indemnitee. After notice from the Company to the Indemnitee of its election to
assume the defense of any such Claim, the Company shall not be liable to the
Indemnitee under this Agreement or otherwise for any Expenses subsequently
directly incurred by the Indemnitee in connection with the Indemnitee’s defense
of such Claim other than reasonable costs of investigation or as otherwise
provided below. The Indemnitee shall have the right to employ its own legal
counsel in such Claim, but all Expenses related to such counsel incurred after
notice from the Company of its assumption of the defense shall be at the
Indemnitee’s own expense; provided, however, that if (i) the Indemnitee’s
employment of its own legal counsel has been authorized by the Company, (ii) the
Company’s counsel has reasonably determined that there may be a conflict of
interest between the Indemnitee and the Company in the defense of such Claim,
(iii) after a Change in Control, the Indemnitee’s employment of its own counsel
has been approved by the Independent Counsel or (iv) the Company shall not in
fact have employed counsel to assume the defense of such Claim, then the
Indemnitee shall be entitled to retain its own separate counsel (but not more
than one law firm plus, if applicable, local counsel in respect of any such
Claim) and all Expenses related to such separate counsel shall be borne by the
Company.

 

8.     Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, the Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification following the final disposition of the Claim, provided that
documentation and information need not be so provided to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege. Indemnification shall be made insofar as the Company determines the
Indemnitee is entitled to indemnification in accordance with Section 9 below.

 

9.     Determination of Right to Indemnification.

 

(a)     Mandatory Indemnification; Indemnification as a Witness.

 

(i)     To the extent that the Indemnitee shall have been successful on the
merits or otherwise in defense of any Claim relating to an Indemnifiable Event
or any portion thereof or in defense of any issue or matter therein, including
without limitation dismissal without prejudice, the Indemnitee shall be
indemnified against all Losses relating to such Claim in accordance with Section
3 to the fullest extent allowable by law, and no Standard of Conduct
Determination (as defined in Section 9(b)) shall be required.

 

(ii)     To the extent that the Indemnitee’s involvement in a Claim relating to
an Indemnifiable Event is to prepare to serve and serve as a witness, and not as
a party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent allowable by law and no Standard of
Conduct Determination (as defined in Section 9(b)) shall be required.

 

6

--------------------------------------------------------------------------------

 

 

(b)     Standard of Conduct. To the extent that the provisions of Section 9(a)
are inapplicable to a Claim related to an Indemnifiable Event that shall have
been finally disposed of, any determination of whether the Indemnitee has
satisfied any applicable standard of conduct under Delaware law that is a
legally required condition to indemnification of the Indemnitee hereunder
against Losses relating to such Claim and any determination that Expense
Advances must be repaid to the Company (a “Standard of Conduct Determination”)
shall be made as follows:

 

(i)     if no Change in Control has occurred, (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and

 

(ii)     if a Change in Control shall have occurred, (A) if the Indemnitee so
requests in writing, by a majority vote of the Disinterested Directors, even if
less than a quorum of the Board or (B) otherwise, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.

 

The Company shall indemnify and hold harmless the Indemnitee against and, if
requested by the Indemnitee, shall reimburse the Indemnitee for, or advance to
the Indemnitee, within 20 days of such request, any and all Expenses incurred by
the Indemnitee in cooperating with the person or persons making such Standard of
Conduct Determination.

 

(c)     Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 9(b) to be made as promptly as practicable. If the person or
persons designated to make the Standard of Conduct Determination Section 9(b)
shall not have made a determination within 30 days after the later of (A)
receipt by the Company of a written request from the Indemnitee for
indemnification pursuant to Section 8 (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then the Indemnitee shall be
deemed to have satisfied the applicable standard of conduct; provided that such
30-day period may be extended for a reasonable time, not to exceed an additional
30 days if the person or persons making such determination in good faith
requires such additional time to obtain or evaluate information relating
thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of the Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim. For avoidance of doubt, this does not affect the Indemnitee’s right to
Expense Advances under Section 4.

 

(d)     Payment of Indemnification. If, in regard to any Losses:

 

(i)     The Indemnitee shall be entitled to indemnification pursuant to Section
9(a);

 

(ii)     no Standard Conduct Determination is legally required as a condition to
indemnification of the Indemnitee hereunder; or

 

7

--------------------------------------------------------------------------------

 

 

(iii)     the Indemnitee has been determined or deemed pursuant to Section 9(b)
or Section 9(c) have satisfied the Standard of Conduct Determination,

 

then the Company shall pay to the Indemnitee, within five days after the later
of (A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Losses.

 

(e)     Selection of Independent Counsel for Standard of Conduct Determination.
If a Standard of Conduct Determination is to be made by Independent Counsel
pursuant to Section 9(b)(i)(C), the Independent Counsel shall be selected by the
Board of Directors, and the Company shall give written notice to the Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 9(b)(ii)(B), the Independent Counsel shall be selected by the
Indemnitee, and the Indemnitee shall give written notice to the Company advising
it of the identity of the Independent Counsel so selected. In either case, the
Indemnitee or the Company, as applicable, may, within five days after receiving
written notice of selection from the other, deliver to the other a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(i), and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel. If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit; and
(ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences, the
introductory clause of this sentence and numbered clause (i) of this sentence
shall apply to such subsequent selection and notice. If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections. If no Independent Counsel that is permitted
under the foregoing provisions of this Section 9(e) to make the Standard of
Conduct Determination shall have been selected within 20 days after the Company
gives its initial notice pursuant to the first sentence of this Section 9(e) or
the Indemnitee gives its initial notice pursuant to the second sentence of this
Section 9(e) as the case may be, either the Company or the Indemnitee may
petition the Court of Chancery of the State of Delaware (“Delaware Court”) to
resolve any objection which shall have been made by the Company or the
Indemnitee to the other's selection of Independent Counsel and/or to appoint as
Independent Counsel a person to be selected by the Court or such other person as
the Court shall designate, and the person or firm with respect to whom all
objections are so resolved or the person or firm so appointed will act as
Independent Counsel. In all events, the Company shall pay all of the reasonable
fees and expenses of the Independent Counsel incurred in connection with the
Independent Counsel’s determination pursuant to Section 9(b).

 

8

--------------------------------------------------------------------------------

 

 

(f)     Presumptions and Defenses.

 

(i)     The Indemnitee’s Entitlement to Indemnification. In making any Standard
of Conduct Determination, the person or persons making such determination shall
presume that the Indemnitee has satisfied the applicable standard of conduct and
is entitled to indemnification, and the Company shall have the burden of proof
to overcome that presumption and establish that the Indemnitee is not so
entitled. Any Standard of Conduct Determination that is adverse to the
Indemnitee may be challenged by the Indemnitee in the Delaware Court. No
determination by the Company (including by its directors or any Independent
Counsel) that the Indemnitee has not satisfied any applicable standard of
conduct may be used as a defense to any legal proceedings brought by the
Indemnitee to secure indemnification or reimbursement or advance payment of
Expenses by the Company hereunder or create a presumption that the Indemnitee
has not met any applicable standard of conduct.

 

(ii)     Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, the Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if the Indemnitee’s actions or omissions to
act are taken in good faith reliance upon the records of the Company, including
its financial statements, or upon information, opinions, reports or statements
furnished to the Indemnitee by the officers or employees of the Company or any
of its subsidiaries in the course of their duties, or by committees of the Board
or by any other Person (including legal counsel, accountants and financial
advisors) as to matters the Indemnitee reasonably believes are within such other
Person's professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnity hereunder.

 

(iii)     No Other Presumptions. For purposes of this Agreement, the termination
of any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that the Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.

 

(iv)     Defense to Indemnification and Burden of Proof. It shall be a defense
to any action brought by the Indemnitee against the Company to enforce this
Agreement (other than an action brought to enforce a claim for Losses incurred
in defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify the Indemnitee for the amount claimed. In connection with
any such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.

 

9

--------------------------------------------------------------------------------

 

 

(v)     Resolution of Claims. The Company acknowledges that a settlement or
other disposition short of final judgment may be successful on the merits or
otherwise for purposes of Section 9(a)(i) if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
Claim relating to an Indemnifiable Event to which the Indemnitee is a party is
resolved in any manner other than by adverse judgment against the Indemnitee
(including, without limitation, settlement of such action, claim or proceeding
with our without payment of money or other consideration) it shall be presumed
that the Indemnitee has been successful on the merits or otherwise for purposes
of Section 9(a)(i). The Company shall have the burden of proof to overcome this
presumption.

 

10.     Exclusions from Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to:

 

(a)     indemnify or advance funds to the Indemnitee for Expenses or Losses with
respect to proceedings initiated by the Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:

 

(i)     proceedings referenced in Section 5 above (unless a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous); or

 

(ii)     where the Company has joined in or the Board has consented to the
initiation of such proceedings.

 

(b)     indemnify the Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.

 

(c)     indemnify the Indemnitee for the disgorgement of profits arising from
the purchase or sale by the Indemnitee of securities of the Company in violation
of Section 16(b) of the Exchange Act, or any similar successor statute.

 

(d)     indemnify or advance funds to the Indemnitee for the Indemnitee’s
reimbursement to the Company of any bonus or other incentive-based or
equity-based compensation previously received by the Indemnitee or payment of
any profits realized by the Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements under Section 304 of the Sarbanes-Oxley Act of 2002 in connection
with an accounting restatement of the Company or the payment to the Company of
profits arising from the purchase or sale by the Indemnitee of securities in
violation of Section 306 of the Sarbanes-Oxley Act).

 

10

--------------------------------------------------------------------------------

 

 

11.     Settlement of Claims. The Company shall not be liable to the Indemnitee
under this Agreement for any amounts paid in settlement of any threatened or
pending Claim related to an Indemnifiable Event effected without the Company’s
prior written consent, which shall not be unreasonably withheld; provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of the Indemnitee for amounts paid in settlement if an
Independent Counsel has approved the settlement. The Company shall not settle
any Claim related to an Indemnifiable Event in any manner that would impose any
Losses on the Indemnitee or subject the Indemnitee to any equitable relief
without the Indemnitee’s prior written consent.

 

12.     Duration. All agreements and obligations of the Company contained herein
shall continue during the period that the Indemnitee is an officer or director
of the Company (or is serving at the request of the Company as a director,
officer, employee, member, trustee or agent of another Enterprise) and shall
continue thereafter (i) so long as the Indemnitee may be subject to any possible
Claim relating to an Indemnifiable Event (including any rights of appeal
thereto) and (ii) throughout the pendency of any proceeding (including any
rights of appeal thereto) commenced by the Indemnitee to enforce or interpret
his or her rights under this Agreement, even if, in either case, he or she may
have ceased to serve in such capacity at the time of any such Claim or
proceeding.

 

13.     Non-Exclusivity. The rights of the Indemnitee hereunder will be in
addition to any other rights the Indemnitee may have under the Certificate of
Incorporation or Bylaws, the General Corporation Law of the State of Delaware,
any other contract or otherwise (collectively, “Other Indemnity Provisions”);
provided, however, that (a) to the extent that the Indemnitee otherwise would
have any greater right to indemnification under any Other Indemnity Provision,
the Indemnitee will be deemed to have such greater right hereunder and (b) to
the extent that any change is made to any Other Indemnity Provision which
permits any greater right to indemnification than that provided under this
Agreement as of the date hereof, the Indemnitee will be deemed to have such
greater right hereunder.

 

14.     Liability Insurance. For the duration of the Indemnitee’s service as an
officer or director for the Company, and thereafter for so long as the
Indemnitee shall be subject to any pending Claim relating to an Indemnifiable
Event, the Company shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to obtain or continue to maintain in effect policies of directors’ and officers’
liability insurance providing coverage that is at least substantially comparable
in scope and amount to that provided by the Company’s current policies of
directors’ and officers’ liability insurance.. In all policies of directors’ and
officers’ liability insurance maintained by the Company, the Indemnitee shall be
named as an insured in such a manner as to provide the Indemnitee the same
rights and benefits as are provided to the most favorably insured of the
Company’s directors, if the Indemnitee is a director, or of the Company’s
officers, if the Indemnitee is an officer (and not a director) by such policy.
Upon request, the Company will provide to the Indemnitee copies of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations, endorsements and other related materials.

 

11

--------------------------------------------------------------------------------

 

 

15.     No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to the Indemnitee in respect of any Losses to the
extent the Indemnitee has otherwise received payment under any insurance policy,
the Certificate of Incorporation and Bylaws, Other Indemnity Provisions or
otherwise of the amounts otherwise indemnifiable by the Company hereunder.

 

16.     Subrogation. In the event of payment to the Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee. The Indemnitee shall execute all
papers required and shall do everything that may be necessary to secure such
rights, including the execution of such documents necessary to enable the
Company effectively to bring suit to enforce such rights.

 

17.     Amendments. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be binding unless in the
form of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver. Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.

 

18.     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substances satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

 

19.     Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law. Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

12

--------------------------------------------------------------------------------

 

 

20.     Notices. All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by Federal Express or similar
overnight next business day delivery, or by email delivery followed by overnight
next business day delivery, as follows:

 

To the Company:     MedAmerica Properties Inc.

Boca Center, Tower I

5200 Town Center Circle,

Suite 550, Boca Raton,

Florida 33486

Attn: Joseph C. Bencivenga

Title: President and Chief Executive Officer

Email: joe.bencivenga@medamericaproperties.com

 

With a Copy to:        Nason Yeager Gerson White & Lioce, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, FL 33410

Attention: Michael D. Harris, Esq.

Email: mharris@nasonyeager.com

 

To the Indemnitee:  To the address set forth on the signature page hereto.

 

or to such other address as any of them, by notice to the other may designate
from time to time. Time shall be counted from the date of transmission.

 

21.     Governing Law and Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed in such state without giving
effect to its principles of conflicts of laws. The Company and Indemnitee hereby
irrevocably and unconditionally: (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the state
or federal courts located in the State of Delaware and not in any other state or
federal court in the United States, (b) consent to submit to the exclusive
jurisdiction of the such courts for purposes of any action or proceeding arising
out of or in connection with this Agreement.

 

22.     Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.

 

23.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement.

 

[Signature page follows]

 

13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  MEDAMERICA PROPERTIES INC.              

By: /s/ Gary O. Marino

       Gary O. Marino, Chairman

         

THE INDEMNITEE

 

 

 

__________________________

          [Name]

 

Address: ___________________

                ____________________

 

14